DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  
Allowable Subject Matter
Claims 1-20 are allowed. None of the prior arts, alone or in combination teaches the following limitations in view of other limitations in each of the independent claims: intercepting, by an intermediate software layer running logically between the plurality of entities and the system software, a first call by the first entity and a second call by the second entity for use of the first coprocessor, the first call including a first execution kernel and an indication of required memory capacity for a first execution data set operated on by the first execution kernel, the second call including a second execution kernel and an indication of required memory capacity for a second execution data set operated on by the second execution kernel, wherein the combined required memory capacity for both the first execution data set and the second execution data set is greater than the first internal memory of the first coprocessor; returning to the first and second entities, in response to the first and second calls, respectively, indications of sufficient memory capacity; and multiplexing the first execution kernel and the second execution kernel to execute concurrently on the first coprocessor, wherein said multiplexing includes: loading the first execution data set of the first execution kernel in the first internal memory of the first coprocessor and executing the first execution 


According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494